ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For claims 16-20, the term “computer readable storage medium” is defined by Applicant’s Specification according to para. 0099, stating “[a] computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Accordingly, claims 16-20 recite patentable subject matter.
For claims 1-20, Applicant states that the computation of the normal vector and tangential vector of the constraint contour is a technological improvement that helps “. . . facilitate the efficient, effective, and autonomous (e.g., without direct human guidance) execution of a zero-confidence adversarial attack against one or more neural network classifiers with improved accuracy and/or efficiency over conventional techniques” (see Applicant’s Specification para. 0023).  Applicant claims specific vector data structures directed to a specific improvement to neural network classifier functionality and training.  See also Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016).  Accordingly, claims 1-20 recite patentable subject matter.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  The claimed features of determining a normal vector to a constraint contour developed by the neural network classifier, and determining a tangential vector to the constraint contour, in combination with the remainder of the limitations of the claims, are neither anticipated nor obvious in view of the prior art of record.
The closest prior art, He, Warren, et al. "DECISION BOUNDARY ANALYSIS OF ADVERSARIAL EXAMPLES." ICLR 2018 Conference, 15 pages, provided by Applicant with the IDS of 1/11/2029, discloses computing a perturbation causing a misclassification by a neural network (see He pg. 3, where the “OptMargin” attack causes misclassification), and arguably the determining a normal vector to a constraint contour developed by a neural network (see He pg. 6, where a “distance” to the “decision boundary” is estimated).  However, He fails to disclose, nor render obvious, the determining of a tangential vector to the constraint contour.
Several other similar prior art also disclose computing a perturbation causing a misclassification by a neural network (See Szegedy et al., US 10,521,718 B1, Fig. 1, and col. 5, lsl. 45-62, where an equation is provided for computing perturbations; see also Moosavi-Dezfooli, Seyed-Mohsen, Alhussein Fawzi, and Pascal Frossard. "Deepfool: a simple and accurate method to fool deep neural networks." Proceedings of the IEEE conference on computer vision and pattern recognition, 2016, Fig. 1, and pgs. 1 and 2, where adversarial perturbations are created and used to train a neural network; see also Goodfellow, Ian J., Jonathon Shlens, and Christian Szegedy. "Explaining and harnessing adversarial examples." arXiv preprint arXiv:1412.6572, 2015, Fig. 1, and pg. 3, where adversarial examples are created and used to train a neural network using logistic regression on the error function).  These references do not disclose, nor render obvious, determining a normal vector to a constraint contour developed by the neural network classifier, and determining a tangential vector to the constraint contour, in combination with the remainder of the limitations of the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663